Citation Nr: 1827287	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1979 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  During the course of the appeal, the claims file was transferred to the RO in North Little Rock, Arkansas.

In August 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired.  The Veteran was notified by letter in September 2017 that the VLJ who conducted the August 2012 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  In October 2017, the Veteran responded with notification that he did not wish to appear at an additional hearing.

In September 2014 and November 2016, the Board remanded the issue on appeal for additional evidentiary development.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's chronic sinusitis is caused by his service-connected allergic rhinitis.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for chronic sinusitis as secondary to service-connected allergic rhinitis have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In December 2009, the Veteran requested service connection for chronic sinusitis.  In the June 2010 VA rating decision on appeal, service connection for allergic rhinitis (claimed as chronic sinusitis and allergy problems) was granted.  In the July 2010 notice of disagreement, the Veteran requested a separate rating for chronic sinusitis.  He explained in a July 2010 VA Form 21-4138 that his sinusitis is not seasonal, continues year round, and is separate from his diagnosis of allergic rhinitis.  In the March 2011 substantive appeal, VA Form 9, the Veteran also asserted his chronic sinusitis is secondary to his service-connected allergic rhinitis.

At the time of examination, enrollment, and acceptance for service, the Veteran marked "yes" on an October 1979 report of medical history for having a history of sinusitis.  On the contrary, the October 1979 entrance examination report revealed no abnormalities of the sinuses, the Veteran was marked as qualified for general military service, and a pre-existing diagnosis of sinusitis was not noted.

During the appeal period since December 2009, private treatment records document assessments and treatment for acute sinusitis in October 2004, February 2012, October 2015, and August 2016.  Pursuant to a January 2018 request for an opinion from a Veterans Health Administration (VHA) medical expert, the evidence also shows the Veteran has had a diagnosis of sinusitis separate and distinct from his diagnosis of service-connected allergic rhinitis since December 2009.  The expert stated that this diagnosis of sinusitis is more likely than not proximately due to or the result of the Veteran's service-connected allergic rhinitis.  The expert explained that the Veteran's rhinitis was like the catalyst for him developing chronic sinusitis.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for chronic sinusitis as secondary to his service-connected allergic rhinitis.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310. 


ORDER

Service connection for chronic sinusitis as secondary to service-connected allergic rhinitis is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


